Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendments to the claims, filed on 05/11/2022, are accepted and do not introduce new matter.
Previous 112(b) rejections are overcome.
Claims 13-15, 17, 18 and 21-23 are pending examination; claims 1-12 are withdrawn; claims 16, 19 and 20 are cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schueller (U.S. 2014/0290969) in view of Edwards et al (U.S. 2002/0017388).
Regarding claim 13, Schueller teaches a fire suppressing system (as seen in Figs 1-6), comprising: 
a container (bladder 405);
a fire suppressing compound (liquid fire retarding substance 445) contained within said container (445 is stored in bladder 405), said fire suppressing compound being in contact with an inner surface of said container (the suppressing compound 445 is stored inside container 405, which means the compound is in contact with an inner surface of container 405); 
wherein said container at least partially disintegrates upon exposure to heat from a fire (as disclosed in Par 0044, container 405 is made out of thin biodegradable plastic or other such biodegradable material; therefore, the container will at least partially disintegrate upon exposure to heat from a fire due to its material composition. Alternatively, the device of Schueller is configured to rupture the container 405 by way of a detonation device. This means that the bladder will disintegrate upon exposure to heat from the fire caused by the detonation device, thus further reading on claim language). 
However, Schueller does not teach the system wherein said fire suppressing compound undergoes at least one phase transition upon exposure to heat from the fire.  
Edwards teaches a fire-retardant delivery system wherein containers 10 are filled with liquid carbon dioxide (11, as disclosed in Par 0011) in order to extinguish a fire as it comes in contact with the liquid carbon dioxide. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schueller to incorporate the teachings of Edwards to provide the compound with carbon dioxide in order to make use of its fire fighting properties (which smothers the fire and cuts off oxygen supply), abundance and because it is safe for human handling. 
In combination, Schueller and Edwards teach a fire suppressing compound that undergoes at least one phase transition upon exposure to heat from the fire, as liquid carbon dioxide is vaporized. Support for this phenomenon is disclosed in Applicant’s own specification (page 4, lines 5-15). 
Regarding claim 14, Schueller and Edwards teach the fire suppressing system of claim 13, wherein said fire suppressing compound comprises carbon dioxide, water, nitrogen, argon or other inert gases, helium, bromochlorodifluoromethane, bromotrifluoromethane, or an iron or phosphorous containing mixture (Edwards teaches the fire suppressant compound as carbon dioxide).  
Regarding claim 15, Schueller and Edwards teach the fire suppressing system of claim 13, wherein said fire suppressing compound is carbon dioxide (Edwards teaches the fire suppressant compound as carbon dioxide).  
Regarding claim 21, Schueller and Edwards teach the fire suppressing system of claim 13, including a plurality of fire suppressing compounds contained within said container, wherein said plurality of fire suppressing compounds undergo phase transition at different temperatures (as disclosed in Par 0011 of Edwards: the fire suppressing compounds inside the container may contain liquid carbon dioxide, water, or other extinguishing agent and/or retarding agent; in the case the container includes liquid carbon dioxide and water, this plurality of compounds will undergo a phase transition at different temperature).  

Claims 17 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schueller (U.S. 2014/0290969) in view of Edwards et al (U.S. 2002/0017388); further in view of Pena (U.S. 2019/0358474). Note: Pena has a provisional application with an effective filing date that qualifies it as prior art. 
Regarding claim 17, Schueller and Edwards teach the fire suppressing system of claim 13. However, they do not teach the system further including a second fire suppressing compound contained in said container, said second fire suppressing compound not undergoing phase transition upon exposure to heat from the fire.
Pena teaches a device that easily and expediently douses a dangerous fire (Par 0022); wherein the device includes a quenching agent (4) that includes two fire suppressing compounds (sand and water, as disclosed in Par 0024). It is understood by Applicant’s own disclosure (specification page 8, lines 37-43) that sand does not undergo a phase change when exposed to fire. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schueller to incorporate the teachings of Pena to provide a second fire suppressing compound in the form of sand, which does not undergo a phase change in the presence of fire, in order to completely smother burning embers and flames (as disclosed in Par 0021 of Pena). This would be beneficial to the device of Schueller, since it focusses on airborne delivery of fire suppressant compound, which are often aimed at forest/wild fires. The ability of sand to completely smother burning embers adds efficiency to the system of Schueller.  
Regarding claim 18, Schueller and Edwards teach the fire suppressing system of claim 13. However, they do not teach the system further including a solid-state fire suppressing compound contained in said container wherein said solid state fire suppressing compound does not undergo phase transition upon exposure to heat from the fire.  
Pena teaches a device that easily and expediently douses a dangerous fire (Par 0022); wherein the device includes a quenching agent (4) that includes two fire suppressing compounds (sand and water, as disclosed in Par 0024). It is understood by Applicant’s own disclosure (specification page 8, lines 37-43) that sand, which is a solid, does not undergo a phase change when exposed to fire. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schueller to incorporate the teachings of Pena to provide a solid stated fire suppressing compound in the form of sand, which does not undergo a phase change in the presence of fire, in order to completely smother burning embers and flames (as disclosed in Par 0021 of Pena). This would be beneficial to the device of Schueller, since it focusses on airborne delivery of fire suppressant compound, which are often aimed at forest/wild fires. The ability of sand to completely smother burning embers adds efficiency to the system of Schueller.  

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Schueller (U.S. 2014/0290969) in view of Edwards et al (U.S. 2002/0017388); further in view of Twum (U.S. 2008/0202772).
Regarding claim 22, Schueller and Edwards teach the fire suppressing system of claim 13, wherein said container includes, a top wall and a bottom wall (as seen in Fig 4, the container 405 is in the shape of a cube, therefore it has the claimed walls). However, they do not teach the system wherein at least one of said sidewalls disintegrating at a temperature lower than another of said sidewalls permitting directional application of said fire suppression compound.  
Twum teaches a fire retardant delivery system that comprises dropping a bladder (10) into a fire; wherein bladder 10 comprises walls 12, 14 and 16; wherein walls 14 and 16 have inner walls 18 and 20, which are made out of thin gauge aluminum, which ensures frangibility in the direction of walls 14/18 and 16/20 (as disclosed in Par 0019). Twum, therefore, teaches a bladder where at least one of the side walls (14/18 and 16/20) are made of different material than wall 12. This difference in materials allows for the walls to disintegrate at different temperatures. Thus giving directionality to the container, as the wall that disintegrates first will allow the fire suppressant to exit in the direction of said wall. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schueller to incorporate the teachings of Twum to provide a sidewall with a different material that disintegrates faster than the other sidewall in order to further ensure that the container bursts upon impact (as disclosed in Par 0019). This would be a beneficial feature for the system of Schueller, since the system requires the rupturing of the container 405 to dispense the fire suppressant inside. In the case the system of Schueller fails to detonate in mid-air, the modification in view of Twum would assure the systems burst open upon impact.

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Schueller (U.S. 2014/0290969) in view of Edwards et al (U.S. 2002/0017388) and Twum (U.S. 2008/0202772).
Regarding claim 23, Schueller teaches a fire suppression system (as seen in Figs 1-6), comprising: 
a container (bladder 405), said container including sidewalls, a top wall and a bottom wall (as seen in Fig 4, the container 405 is in the shape of a cube, therefore it has the claimed walls); 
at least one fire suppression compound (liquid fire retarding substance 445) contained in said container (445 is stored in container 405), said at least one fire suppression compound contacting an inner surface of said container (the suppressing compound 445 is stored inside container 405, which means the compound is in contact with an inner surface of container 405); 
However, Schueller does not teach the system wherein said at least one fire suppression compound undergoes at least one phase transition upon exposure to heat from a fire; and wherein at least one of said sidewalls disintegrates at a temperature lower than another of said sidewalls permitting directional application of said at least one fire suppression compound.
Edwards teaches a fire-retardant delivery system wherein containers 10 are filled with liquid carbon dioxide (11, as disclosed in Par 0011) in order to extinguish a fire as it comes in contact with the liquid carbon dioxide. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schueller to incorporate the teachings of Edwards to provide the compound with carbon dioxide in order to make use of its fire fighting properties (which smothers the fire and cuts off oxygen supply), abundance and because it is safe for human handling. 
In combination, Schueller and Edwards teach a fire suppressing compound that undergoes at least one phase transition upon exposure to heat from the fire, as liquid carbon dioxide is vaporized. Support for this phenomenon is disclosed in Applicant’s own specification (page 4, lines 5-15).
Twum teaches a fire retardant delivery system that comprises dropping a bladder (10) into a fire; wherein bladder 10 comprises walls 12, 14 and 16; wherein walls 14 and 16 have inner walls 18 and 20, which are made out of thin gauge aluminum, which ensures frangibility in the direction of walls 14/18 and 16/20 (as disclosed in Par 0019). Twum, therefore, teaches a bladder where at least one of the side walls (14/18 and 16/20) are made of different material than wall 12. This difference in materials allows for the walls to disintegrate at different temperatures. Thus giving directionality to the container, as the wall that disintegrates first will allow the fire suppressant to exit in the direction of said wall. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schueller to incorporate the teachings of Twum to provide a sidewall with a different material that disintegrates faster than the other sidewall in order to further ensure that the container bursts upon impact (as disclosed in Par 0019). This would be a beneficial feature for the system of Schueller, since the system requires the rupturing of the container 405 to dispense the fire suppressant inside. In the case the system of Schueller fails to detonate in mid-air, the modification in view of Twum would assure the systems burst open upon impact.
	
Response to Arguments
Applicant's arguments filed 05/11/2022, with regards to rejections of Schueller in view of Edwards (currently applied to claims 13-15 and 21) have been fully considered but they are not persuasive. 
	Applicant argues the Schueller does not teach a container in which the fire suppressing compound is in contact with an inner surface of the container. Examiner has now taken a different interpretation of Schueller in which the container is now interpreted as the bladder 405, which directly stores the fire suppressing compound, thus reading on the new limitation of the compound contacting an inner surface of the container. That is, Examiner no longer interpreted the shell 105 as the container. With this new interpretation, Examiner asserts that claims 13-15 and 21 are properly rejected by Schueller in view of Edwards. 
	Lastly, Applicant argues that nothing in Schueller suggests that the container will disintegrate upon exposure to heat from a fire. Examiner respectfully disagrees. As disclosed in Par 0044 of Schueller, container 405 is made out of thin biodegradable plastic or other such biodegradable material. Therefore, the container will at least partially disintegrate upon exposure to heat from a fire due to its material composition. Alternatively, the device of Schueller is configured to rupture the container 405 by way of a detonation device. This means that the bladder will disintegrate upon exposure to heat from the fire caused by the detonation device, thus further reading on claim language. 
Applicant’s arguments with respect to claims 17-18, 22 and 23 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 05/11/2022 have resulted in the new grounds of rejection found above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752